         Case 6:20-cv-00812-ADA Document 19-2 Filed 11/25/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

WSOU INVESTMENTS, LLC D/B/A BRAZOS                      Civil Action No.: 6:20-cv-00812-ADA
LICENSING AND DEVELOPMENT,                                                6:20-cv-00813-ADA
                                                                          6:20-cv-00814-ADA
               Plaintiff,                                                 6:20-cv-00815-ADA
                                                                          6:20-cv-00816-ADA
v.                                                                        6:20-cv-00902-ADA
                                                                          6:20-cv-00903-ADA
JUNIPER NETWORKS, INC.

               Defendant.                               JURY TRIAL DEMANDED

DECLARATION OF TODD BRIGGS IN SUPPORT OF JUNIPER NETWORKS, INC.'S
 OPPOSED MOTION TO TRANSFER VENUE TO THE NORTHERN DISTRICT OF
                         CALIFORNIA

        I, Todd Briggs, declare and state as follows:

        1.     I am a partner at Quinn Emanuel Urquhart & Sullivan LLP, counsel for Defendant

Juniper Networks, Inc. (“Juniper”). I have personal knowledge of the matters stated herein and, if

called as a witness, could and would testify competently to such facts under oath.

        2.     Attached hereto as Exhibit A is a true and correct copy of Brazos’s website’s

landing page, available at https://www.brazoslicensing.com and accessed on November 19, 2020.

        3.     Attached hereto as Exhibit B is a true and correct copy of Patent Assignment

Agreement number 504735538, dated January 18, 2018, by which Alcatel Lucent assigned certain

patents to Brazos.

        4.     Attached hereto as Exhibit C is a true and correct copy of Brazos’s website’s

“About” page, available at https://www.brazoslicensing.com/about and accessed on November 19,

2020.




                                                                                           Page | 1
        Case 6:20-cv-00812-ADA Document 19-2 Filed 11/25/20 Page 2 of 3




       5.      Attached hereto as Exhibit D is a true and correct copy of a LinkedIn profile for

Craig Etchogoyen, available at www.linkedin.com/in/craig-etchegoyen-aa8a07199 and accessed

on November 19, 2020.

       6.      Attached hereto as Exhibit E is a true and correct copy of a LinkedIn profile for

Craig Etchogoyen, available at www.linkedin.com/in/craig-etchegoyen-72244a13and accessed on

November 19, 2020.

       7.      Attached hereto as Exhibit F is a true and correct copy of a LinkedIn profile for

Aaron Garvey, available at www.linkedin.com/in/aaron-garvey-625681a4 and accessed on

November 19, 2020.

       8.      Attached hereto as Exhibit G is a true and correct copy of a LinkedIn profile for

Stuart Shanus, available at www.linkedin.com/in/stuart-a-s-60a7695 and accessed on November

19, 2020.

       9.      Attached hereto as Exhibit H is a true and correct copy of a LinkedIn profile for

Matthew Hogan, available at www.linkedin.com/in/matthewhogan-76155b23 and accessed on

November 19, 2020.

       10.     Juniper has identified several prior art witnesses in the Northern District of

California. These witnesses include Cisco Systems, Inc., which has done considerable work in the

spanning tree area purportedly covered by U.S. Patent No. 8,953,499 (“the ‘499 Patent”) and which

is headquartered in San Jose. Hewlett-Packard, headquartered in Palo Alto, California, is also a

prior art witness with respect to the ‘499 Patent. Futurewei Technologies, Inc., a Huawei

subsidiary located in Santa Clara, California, is a prior art witness as to U.S. Patent No. 7,483,998

(“the ‘998 Patent”). Other prior art witnesses with respect to the ‘998 Patent include Newisys, Inc.

(headquartered in San Jose) and IBM (headquartered in New York but with a large campus in San




                                                                                              Page | 2
        Case 6:20-cv-00812-ADA Document 19-2 Filed 11/25/20 Page 3 of 3




Jose). LinkedIn Corporation, founded in Mountain View, California and with its headquarters in

Sunnyvale, California, is a prior art witness as to U.S. Patent No. 7,620,273 (“the ‘273 Patent”).

       I declare under penalty of perjury that the foregoing is true and correct.



Executed: November 25, 2020


                                           Todd Briggs




                                                                                            Page | 3
